PLATT, District Judge.
The hulk of the record staggers one for a moment, but after examination it turns out that the issue presented is a simple one, which can he easily solved.
The respondents herein did what they could to keep the corporation, of which they were the soul and spirit, out of bankruptcy. It went there, however, despite their efforts, and they at once filed claims against the estate in a sufficient amount to make their wishes potent in the selection of trustees. The creditors elected trustees, and to them the bankrupt law sends the title to the bankrupt’s property.
Long after entering upon their duties the trustees went to the referee with the petition which is the basis of the present contention. It alleges in substance that a certain portion of the bankrupt estate, consisting of a large and available open account, moneys on deposit which are the proceeds from goods sold out of the warehouse,, and *838goods still remaining in the warehouse, was claimed by respondents as collateral security for motes and contracts, given and pledged by said bankrupt to them for said notes and contracts, and upon such allegations asks the court to determine whether the title to said property was in the estate or in said respondents.
Said respondents demurred to the petition, setting up that they were adverse claimants, and that because of such fact the title to the property claimed could only be determined in a plenary suit.
The referee, in his decision upon the demurrer, took the position that the court had jurisdiction of the parties and the subject-matter for the purpose of ascertaining whether the claim was adverse or not. He proceeded to hear the petitioners and respondents in 'full and at great length for that purpose, and, having ascertained, after an exhaustive Clearing, that the respondents were not adverse claimants, retained jurisdiction, and decided that the title to the property was in the estate.
Having made such finding, he proceeded to perform his obvious duty, which was to issue the order which the respondents now criticise, viz., that the property in question should be turned over to the trustees.
My mind is absolutely free from doubt that it was lawful for him to make the order. The decisions which warrant his order are set forth at length and with intelligent care in his certificate, and it would add nothing to say over again what he has said so well. By doing so the writer might gain credit with the unthinking, but he has no ambition for that kind of reputation.
The order is affirmed.